Citation Nr: 1018610	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  92-23 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for bronchial asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to April 
1979, from January 1991 to September 1991, and additional 
periods of active duty for training.

This matter arises to the Board of Veterans' Appeals (Board) 
from a March 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that in pertinent part established service 
connection for chronic bronchial asthma and assigned a 10 
percent rating.

The Board remanded the claim in October 1994, September 1999, 
August 2005, May 2006, March 2007, and again in December 
2008.  Regretfully, another REMAND is warranted.  The issue 
of an initial evaluation in excess of 10 percent for 
bronchial asthma is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

The United States Court of Appeals for Veterans Claims held 
that when the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its December 2008 remand, the Board requested that the 
Veteran undergo an examination and pulmonary function test to 
determine the nature and severity of any service-connected 
respiratory disability.  The claims files contain an April 
30, 2009 pulmonary function test report and a July 1, 2009-
dated VA respiratory disease compensation examination report 
(see claims files, Vol 7).  According to a December 2009 
supplemental statement of the case (SSOC), however, the 
Veteran had failed to report for his July 2009 VA 
compensation examination.  The SSOC has omitted any 
consideration of the July 2009 VA compensation examination 
report that is in the claims files.  

Unfortunately, the claims files contain no notice letter 
informing the Veteran and his representative of the time and 
place of the examination for which he has purportedly failed 
to report.  In January 2010, the Veteran's representative 
argued that the Veteran is willing to report for an 
examination, but that neither the representative nor the 
Veteran received a notice to report for such examination. 

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The AMC should determine whether 
another VA examination had been scheduled 
for July 2009 and whether such 
examination remains necessary in light of 
the July 1, 2009-dated VA compensation 
examination report in the claims files.  
If such examination remains necessary, 
arrange for an appropriate examination.  
Send the claims folders to the examiner 
for review.  Place a copy of any notice 
letter for such examination in the claims 
files.  

2.  If re-examination is scheduled, the 
physician should review the pertinent 
medical history, examine the Veteran, 
offer a diagnosis if forthcoming, and 
supply a rationale for any conclusion in 
a legible report.  The examination report 
should specifically note a claims file 
review.

3.  Then, the AMC must re-adjudicate the 
claim.  If the benefit sought remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The SSOC must 
also include consideration of the July 1, 
2009-dated compensation examination 
report.  The Veteran should be given 
opportunity to respond to the SSOC.  
Thereafter, return the case to the Board, 
if appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Failure to report for a scheduled VA examination 
without good cause may have adverse consequences on this 
claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


